Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 26, 2016

The Court of Appeals hereby passes the following order:

A16A1718. BRIAN SANTRY v. DENISE B. FISHER.

      In 2009, the trial court domesticated a foreign judgment of divorce between
Denise B. Fisher and her ex-husband, Brian Santry. The trial court thereafter found
Santry in contempt for failure to pay $274,835.62 in alimony to Fisher and issued a
warrant for Santry’s arrest. Santry filed a motion to quash the arrest warrant, which
the trial court denied. Santry filed a direct appeal. We lack jurisdiction.
      Appeals from orders in domestic relations cases, including “holding or
declining to hold persons in contempt of such alimony judgment or orders” must be
made by application for discretionary appeal. OCGA § 5-6-35 (a) (2); see also
Schmidt v. Schmidt, 270 Ga. 461 (510 SE2d 810) (1999). Because the instant case is
based on rights and obligations that were created in the parties’ divorce decree, and
the parties are the ex-spouses, it involves domestic relations and compliance with
OCGA § 5-6-35 is required.1 See Walker v. Estate of Mays, 279 Ga. 652 (1) (619
SE2d 679) (2005). Santry’s failure to follow the appropriate appellate procedure
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED.




      1
        The Supreme Court has held that a suit on a domesticated foreign divorce
decree is “not a divorce or alimony case within the meaning of our Constitution” and
therefore jurisdiction is proper in this Court, rather than the Supreme Court. Lewis v.
Robinson, 254 Ga. 378 (329 SE2d 498) (1985).
Court of Appeals of the State of Georgia
                                     05/26/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.